 


110 HR 3723 IH: Raritan Bay Stewardship Initiative of 2007
U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3723 
IN THE HOUSE OF REPRESENTATIVES 
 
October 2, 2007 
Mr. Fossella (for himself and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish the Raritan Bay Stewardship Initiative. 
 
 
1.Short titleThis Act may be cited as the Raritan Bay Stewardship Initiative of 2007. 
2.Findings and purpose 
(a)FindingsThe Congress finds the following: 
(1)Raritan Bay, located in New York and New Jersey, is a national treasure of great cultural, environmental, and ecological importance. 
(2)2,400,000 people live within the Raritan Bay watershed. 
(3)The portion of the shoreline of Raritan Bay that is accessible to the general public (estimated at less than 50 percent of the total shoreline) is not adequate to serve the needs of the people living in the area. 
(4)Existing shoreline facilities are in many cases overburdened and under funded. 
(5)Large parcels of open space already in public ownership are strained by the effort to balance the demand for recreation with the needs of sensitive natural resources. 
(6)Approximately 80 percent of the tidal marshes of Raritan Bay have been filled, and much of the remaining marshes have been ditched, dyked, or impounded, reducing the ecological value of the marshes. 
(7)Much of the remaining exemplary natural landscape is vulnerable to further development. 
(b)PurposeThe purpose of this Act is to establish the Raritan Bay Stewardship Initiative to identify, protect, and enhance sites within the Raritan Bay ecosystem with significant ecological, educational, open space, public access, or recreational value through a bi-State network of sites best exemplifying these values. 
3.DefinitionsIn this Act: 
(1)Adaptive managementThe term adaptive management means a scientific process— 
(A)for— 
(i)developing predictive models; 
(ii)making management policy decisions based upon the model outputs; 
(iii)revising the management policies as data become available with which to evaluate the policies; and 
(iv)acknowledging uncertainty, complexity, and variance in the spatial and temporal aspects of natural systems; and 
(B)that requires that management be viewed as experimental. 
(2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(3)Advisory CommitteeThe term Advisory Committee means the Raritan Bay Stewardship Advisory Committee established by section 5(a). 
(4)RegionThe term Region means the Raritan Bay Stewardship Initiative Region established by section 4(a). 
(5)StatesThe term States means the States of New York and New Jersey. 
(6)Stewardship siteThe term stewardship site means a site that— 
(A)qualifies for identification by the Advisory Committee under section 8; and 
(B)is an area of land or water or a combination of land and water— 
(i)that is in the Region; and 
(ii)that is— 
(I)Federal, State, local, or tribal land or water; 
(II)land or water owned by a nonprofit organization; or 
(III)privately owned land or water. 
(7)Systematic site selectionThe term systematic site selection means a process of selecting stewardship sites that— 
(A)has explicit goals, methods, and criteria; 
(B)produces feasible, repeatable, and defensible results; 
(C)provides for consideration of natural, physical, and biological patterns; 
(D)addresses reserve size, replication, connectivity, species viability, location, and public recreation values; 
(E)uses geographic information systems technology and algorithms to integrate selection criteria; and 
(F)will result in achieving the goals of stewardship site selection at the lowest cost. 
(8)Qualified applicantsThe term qualified applicant means a person or governmental entity applying for designation of a site as a stewardship site. The person or entity must own property within the boarders of the proposed stewardship site or own property that is both physically or ecologically connected to the proposed site and would benefit from management as part of the proposed site. 
(9)ThreatThe term threat means a threat that is likely to destroy or seriously degrade a conservation target or a recreation area. 
4.Raritan Bay Stewardship Initiative Region 
(a)EstablishmentThere is established in the States the Raritan Bay Stewardship Initiative Region. 
(b)BoundariesThe Region shall encompass the immediate coastal upland and underwater areas along Raritan Bay, including those portions of the Bay with coastally influenced vegetation. 
5.Raritan Bay Stewardship Advisory Committee 
(a)EstablishmentThere is established a committee to be known as the Raritan Bay Stewardship Advisory Committee. 
(b)ChairpersonThe Chairperson of the Advisory Committee shall be the Director of the Region 2 Office of the Environmental Protection Agency, or a designee of the Director. 
(c)Membership 
(1)Composition 
(A)Appointment of members 
(i)In generalThe Chairperson shall appoint the members of the Advisory Committee in accordance with this subsection and section 320(c) of the Federal Water Pollution Control Act (33 U.S.C. 1330(c)); except that the Governor of a State may appoint 2 members of the Advisory Committee. 
(ii)Additional membersIn addition to the requirements described in clause (i), the Advisory Committee shall include— 
(I)a representative from the Regional Plan Association; 
(II)a representative of the marine trade organizations; and 
(III)a representative of private landowner interests. 
(B)RepresentationIn appointing members to the Advisory Committee, the Chairperson shall consider— 
(i)Federal, State, and local government interests; 
(ii)the interests of nongovernmental organizations; 
(iii)academic interests; 
(iv)private interests; and 
(v)recreational and commercial fishing interests 
(2)Date of appointmentsNot later than 180 days after the date of enactment of this Act, the appointment of all members of the Advisory Committee shall be made. 
(d)Term; vacancies 
(1)Term 
(A)In generalA member shall be appointed for a term of 4 years. 
(B)Multiple termsA person may be appointed as a member of the Advisory Committee for more than 1 term. 
(2)VacanciesA vacancy on the Advisory Committee shall— 
(A)be filled not later than 90 days after the vacancy occurs; 
(B)not affect the powers of the Advisory Committee; and 
(C)be filled in the same manner as the original appointment was made. 
(3)Staff 
(A)In generalThe Chairperson of the Advisory Committee may appoint and terminate personnel as necessary to enable the Advisory Committee to perform the duties of the Advisory Committee. 
(B)Personnel as Federal employees 
(i)In generalAny personnel of the Advisory Committee who are employees of the Advisory Committee shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title. 
(ii)Members of Advisory CommitteeClause (i) does not apply to members of the Advisory Committee. 
(e)Initial meetingNot later than 30 days after the date on which all members of the Advisory Committee have been appointed, the Advisory Committee shall hold the initial meeting of the Advisory Committee. 
(f)Meetings 
(1)In generalThe Advisory Committee shall meet at the call of the Chairperson, but no fewer than 4 times each year. 
(2)QuorumA majority of the members of the Advisory Committee shall constitute a quorum, but a lesser number of members may hold hearings. 
(g)Termination of Advisory CommitteeThe Advisory Committee shall terminate on December 31, 2014. 
6.Duties of the Advisory CommitteeThe Advisory Committee shall— 
(1)consistent with section 8— 
(A)evaluate applications from government or nonprofit organizations qualified to hold conservation easements for funds to purchase land or development rights for stewardship sites; 
(B)evaluate applications to develop and implement management plans to address threats; 
(C)evaluate applications to act on opportunities to protect and enhance stewardship sites; and 
(D)recommend that the Administrator award grants to qualified applicants; 
(2)develop recommended guidelines, criteria, schedules, and due dates for evaluating information to identify stewardship sites; 
(3)publish a list of sites that further the purposes of this Act after— 
(A)notifying the owners of the sites; and 
(B)providing the owners an opportunity to decline inclusion on the list; 
(4)raise awareness of the values of and threats to these sites; and 
(5)leverage additional resources for improved stewardship of the Region. 
7.Powers of the Advisory Committee 
(a)HearingsThe Advisory Committee may hold such hearings, meet and act at such times and places, take such testimony, and receive such evidence as the Advisory Committee considers advisable to carry out this Act. 
(b)Information from federal agencies 
(1)In generalThe Advisory Committee may secure directly from a Federal agency such information as the Advisory Committee considers necessary to carry out this Act. 
(2)Provision of information 
(A)In generalSubject to subparagraph (C), on request of the Chairperson of the Advisory Committee, the head of a Federal agency shall provide the information requested by the Chairperson to the Advisory Committee. 
(B)AdministrationThe furnishing of information by a Federal agency to the Advisory Committee shall not be considered a waiver of any exemption available to the agency under section 552 of title 5, United States Code. 
(C)Information to be kept confidential 
(i)In generalFor purposes of section 1905 of title 18, United States Code— 
(I)the Advisory Committee shall be considered an agency of the Federal Government; and 
(II)any individual employed by an individual, entity, or organization that is a party to a contract with the Advisory Committee under this Act shall be considered an employee of the Advisory Committee. 
(ii)Prohibition on disclosureInformation obtained by the Advisory Committee, other than information that is available to the public, shall not be disclosed to any person in any manner except to an employee of the Advisory Committee as described in clause (i) for the purpose of receiving, reviewing, or processing the information. 
(c)Postal servicesThe Advisory Committee may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government. 
(d)DonationsThe Advisory Committee may accept, use, and dispose of donations of services or property that advance the goals of the Raritan Bay Stewardship Initiative. 
8.Stewardship sites 
(a)Initial Sites 
(1)Identification 
(A)In generalThe Advisory Committee shall identify 20 initial Raritan Bay stewardship sites that the Advisory Committee has determined— 
(i) 
(I)are natural resource-based recreation areas; or 
(II)are exemplary natural areas with ecological value; and 
(ii)best promote the purposes of this Act. 
(B)ExemptionIdentification of initial Raritan Bay Stewardship Sites described under subparagraph (A) are not subject to the site identification process described in subsection (d). 
(2)Equitable distribution of funds for initial sitesIn identifying initial sites under paragraph (1), the Advisory Committee shall exert due diligence to seek to ensure an equitable distribution of funds between the States for the initial sites. 
(b)Application for Identification as a Stewardship SiteSubsequent to the identification of the initial stewardship sites under subsection (a), owners of sites may submit applications to the Advisory Committee in accordance with subsection (c) to have the sites identified as stewardship sites. 
(c)IdentificationThe Advisory Committee shall review applications submitted by owners of potential stewardship sites to determine whether the sites should be identified as exhibiting values consistent with the purposes of this Act. 
(d)Site Identification Process 
(1)Natural resource-based recreation areasThe Advisory Committee shall identify additional potential recreation areas as stewardship sites using a selection technique that includes— 
(A)public access; 
(B)community support; 
(C)areas with high population density; 
(D)connectivity to existing protected areas and open spaces; 
(E)cultural, historic, and scenic areas; and 
(F)other criteria developed by the Advisory Committee. 
(2)Natural areas with ecological valueThe Advisory Committee shall identify additional natural areas with ecological value and potential as stewardship sites to recommend to the Administrator— 
(A)based on measurable conservation targets for the Region; and 
(B)following a process for prioritizing new sites using systematic site selection, that shall include— 
(i)ecological uniqueness; 
(ii)species viability; 
(iii)habitat heterogeneity; 
(iv)size; 
(v)quality; 
(vi)connectivity to existing protected areas and open spaces; 
(vii)land cover; 
(viii)scientific, research, or educational value; 
(ix)threats; and 
(x)other criteria developed by the Advisory Committee. 
(3)Publication of listAfter completion of the site identification process, the Advisory Committee shall— 
(A)publish in the Federal Register a list of sites that further the purposes of this Act; and 
(B)prior to publication of the list, provide to owners of the sites to be published— 
(i)a notification of publication; and 
(ii)an opportunity to decline inclusion of the site of the owner on the list. 
(4)Deviation from process 
(A)In generalThe Advisory Committee may identify as a potential stewardship site to recommend to the Administrator, a site that does not meet the criteria in paragraph (1) or (2), if the Advisory Committee— 
(i)selects a site that makes significant ecological or recreational contributions to the Region; 
(ii)publishes the reasons that the Advisory Committee decided to deviate from the systematic site selection process; and 
(iii)before identifying the potential stewardship site, provides to the owners of the site the notification of publication, and the opportunity under paragraph (3)(B) to decline inclusion of the site on the list published under paragraph (3)(A). 
(5)Public commentIn identifying potential stewardship sites, the Advisory Committee shall consider public comments. 
(e)General guidelines for management 
(1)In generalThe Advisory Committee shall use an adaptive management framework to identify the best policy initiatives and actions through— 
(A)definition of strategic goals; 
(B)definition of policy options for methods to achieve strategic goals; 
(C)establishment of measures of success; 
(D)identification of uncertainties; 
(E)development of informative models of policy implementation; 
(F)separation of the landscape into geographic units; 
(G)monitoring key responses at different spatial and temporal scales; and 
(H)evaluation of outcomes and incorporation into management strategies. 
(2)Application of adaptive management frameworkThe Advisory Committee shall apply the adaptive management framework to the process for updating the list of recommended stewardship sites. 
9.Reports 
(a)In generalFor each of fiscal years 2008 through 2015, the Advisory Committee shall submit to the Administrator an annual report that contains— 
(1)a detailed statement of the findings and conclusions of the Advisory Committee since the last report; 
(2)a description of all sites identified and recommended by the Advisory Committee to be approved as stewardship sites; 
(3)the recommendations of the Advisory Committee for such legislation and administrative actions as the Advisory Committee considers appropriate; and 
(4)in accordance with subsection (b), the recommendations of the Advisory Committee for the awarding of grants. 
(b)General Guidelines for Recommendations 
(1)In generalThe Advisory Committee shall recommend that the Administrator award grants to qualified applicants to help to secure and improve the open space, public access, or ecological values of stewardship sites, through— 
(A)purchase of the property of the site; 
(B)purchase of relevant property rights of the site; or 
(C)entering into any other binding legal arrangement that ensures that the values of the site are sustained, including entering into an arrangement with a land manager or owner to develop or implement an approved management plan that is necessary for the conservation of natural resources. 
(2)Equitable distribution of fundsThe Advisory Committee shall exert due diligence to recommend an equitable distribution of funds between the States. 
(c)Action by the Administrator 
(1)In generalNot later than 90 days after receiving a report under subsection (a), the Administrator shall— 
(A)review the recommendations of the Advisory Committee; and 
(B)take actions consistent with the recommendations of the Advisory Committee, including the approval of identification of stewardship sites and the award of grants under this Act, unless the Administrator makes a finding that any recommendation is unwarranted by the facts. 
(2)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall develop and publish a report that— 
(A)assesses the current resources of and threats to Raritan Bay; 
(B)assesses the role of the Raritan Bay Stewardship Initiative in protecting Raritan Bay; 
(C)establishes guidelines, criteria, schedules, and due dates for evaluating information to identify stewardship sites; 
(D)includes information about any grants that are available for the purchase of land or property rights to protect stewardship sites pursuant to this Act; 
(E)accounts for funds received and expended during the previous fiscal year pursuant to this Act; 
(F)shall be made available to the public on the Internet and in printed form; and 
(G)shall be updated at least every other year, except that information on funding and any new stewardship sites identified shall be published more frequently. 
10.Private property protection 
(a)Access to private propertyNothing in this Act— 
(1)requires any private property owner to allow public access (including Federal, State, or local government access) to the private property; or 
(2)modifies any provision of Federal, State, or local law with regard to public access to or use of private property, except as entered into by voluntary agreement of the owner or custodian of the property. 
(b)LiabilityEstablishment of the Raritan Bay Stewardship Initiative Region under this Act does not create any liability, or have any effect on any liability under any other law, of any private property owner with respect to any person injured on the private property. 
(c)Recognition of authority To control land useNothing in this Act modifies the authority of Federal, State, or local governments to regulate land use. 
(d)Participation of private property owners in the raritan bay stewardship initiative regionNothing in this Act requires the owner of any private property located within the boundaries of the Region to participate in or be associated with the Initiative. 
(e)Effect of Establishment 
(1)In generalThe boundaries of the Region under this Act constitute the only area within which Federal funds appropriated for the purpose of this Act may be expended. 
(2)Regulatory authorityThe establishment of the Region and the boundaries of the Region do not provide any authority to regulate land use in the Region by any management entity, except for such property rights as may be purchased from or donated by the owner of the property (including the Federal Government or a State or local government, if applicable). 
11.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this Act $25,000,000 for each of fiscal years 2007 through 2014 for use by the Administrator pursuant to this Act, after reviewing the recommendations of the Advisory Committee submitted under section 9, for— 
(1)award of grants for acquisition of land and interests in land; 
(2)development and implementation of site management plans; 
(3)site enhancements to reduce threats or promote stewardship; and 
(4)administrative expenses of the Advisory Committee. 
(b)Federal shareThe Federal share of the cost of an activity carried out using any grant or other assistance under this Act shall not exceed 75 percent of the total cost of the activity. 
 
